Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 11/16/2020 have been received, to which the Applicant is thanked. Claim 3 has been cancelled. The Applicant has overcome the 112(b) rejections of record and they have been withdrawn.	
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 9-12 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Objections

Claims 1 & 5 similarly are objected to because of the following informalities:  Claim 1, Line 31 states “the second upstream region extends in straight line from the upstream side to the”, of which is an incomplete sentence to which the Examiner would suggest an amendment similar to “the second upstream region extends in a straight line from the upstream side to the”; claim 5 should be similarly amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al (JP2017129615), hereinafter referred to as Matsuzawa (US 2019/0001791 will be used as a suitable translation), in view of Inagaki et al (US 2017/0225545), hereinafter referred to as Inagaki, in further view of Motomura et al (JP2016156596), hereinafter referred to as Motomura (US 2019/0168566 will be used as a suitable translation).

Regarding claim 1, Matsuzawa (JP2017129615) shows a register (10, Fig. 4) configured to be provided within a passenger compartment (¶024, Lines 3-6), wherein an imaginary reference line (see Annotated Figure 1) is defined that extends in a front-back direction of the vehicle (¶0024, Lines 3-6), the register (10, Fig. 4) comprising: a tubular air duct (11, Fig. 4 – the as Applicant claims to show a “tubular” air duct 11, as does Matsuzawa show a tubular air duct 11 being a flue 21 (¶0026, Lines 10-11)) having rigidity (Fig. 4 – any type of structure has a level of rigidity, much less the structure of the air duct 11 at least indicated by dashed lines of structure) and configured such that air flows inside in a flow direction from an upstream side toward a downstream side (¶0026, Lines 10-11 ,Fig. 4); a bezel (13, Fig. 4/5) formed in a rectangular or annular frame shape (¶0026, Lines 7-8 – the tubular air duct 11 has a cylindrical, or annular, frame shape, which is connected with element 31 of the bezel 13, of which the Examiner is interpreting the bezel 13 to also comprise of being formed of an annular shape) and connected to the air duct on the downstream side of the air duct (Fig. 4/5) to face the front-back direction of the vehicle (¶0024, Lines 3-6, Fig. 4); and a plurality of fins (17, Fig. 4) each formed in a plate shape (Fig. 5) and provided in a displaceable manner within the air duct (¶0040), the fins being configured so as Annotated Figure 1) and a second bezel side wall (see Annotated Figure 1) opposed to the first bezel side wall (see Annotated Figure 1), wherein in comparison between the first bezel side wall and the second bezel side wall, the second bezel side wall is positioned closer to the reference line than the first bezel side wall (see Annotated Figure 1), the air duct has a first duct side wall (see Annotated Figure 1) extending in the flow direction to be connected to the first bezel side wall (see Annotated Figure 1) and a second duct side wall (see Annotated Figure 1) extending in the flow direction to be connected to the second bezel side wall (see Annotated Figure 1), the first duct side wall has a first upstream region and a first downstream region (see Annotated Figure 1), the first downstream region is located on the downstream side of the first upstream region (see Annotated Figure 1), the second duct side wall has a second upstream region and a second downstream region (see Annotated Figure 1), the second downstream region is located on the downstream side of the second upstream region (see Annotated Figure 1), the fins are configured between the first duct side wall and the second duct side wall (see Annotated Figure 1) and on the downstream side relative to the first upstream region and the second upstream region (see Annotated Figure 1),  with a predetermined space between each other in the width direction (Fig. 4), the second duct side wall is bent such that a downstream side of the second duct side wall is positioned farther in the19P1P20180764US width direction from the reference line than an upstream side of the second duct side wall (see Annotated Figure 1), the fins each have an upstream end portion (See Annotated Figure 2) positioned on the upstream side (Fig. 4) and a downstream end portion (See Annotated Figure 2) positioned on the downstream side (Fig. 4), one of the fins that is closest to the second duct side wall is defined as a specific fin (See Annotated Figure 2).
However, Matsuzawa lacks showing the second upstream region extends in (a) straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region and when the fins are displaced such that the downstream end portions are closest to the second duct side wall, the upstream end portion of the specific fin does not extend upward beyond the imaginary extension line.

Inagaki teaches the second upstream region (7a, Fig. 7) extends in (a) straight line from the upstream side to the downstream side (see Annotated Figure 3), an imaginary extension line (see Annotated Figure 3) is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region (see Annotated Figure 3), and when the fins (F1-F6, Fig. 7) are displaced such that the downstream end portions (T2, Fig. 7) are closest to the second duct side wall (7a-c, Fig. 7), the upstream end portion (T1, Fig. 7) of the specific fin (F6, Fig. 7) does not extend upward beyond the imaginary extension line (see Annotated Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa & Kaneda to incorporate the teachings of Inagaki to provide the second upstream region extends in (a) straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region and when the fins are displaced such that the downstream end portions are closest to the second duct side wall, the upstream end portion of the specific fin does not extend upward beyond the imaginary extension line, which would provide a register having a plurality of fins capable of operating with little sense of discomfort (¶0007).
However, Matsuzawa lacks showing a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle.
Motomura (JP2016156596), an air blowout apparatus, is in the same field of endeavor as Matsuzawa which is an air blowout apparatus.
Motomura teaches a plurality of seats are disposed (74a/b, Fig. 2), the register (43, Fig. 2) facing a specific seat (74b, Fig. 2) selected from the seats and being configured to feed air to the specific seat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuzawa to incorporate the teachings of Motomura to provide a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle, which would provide a system in which a register is placed in front of a seat so that the occupant can operate the louver to enable the blowing port to bow air out in a desired direction (¶0035, Lines 9-11).


    PNG
    media_image1.png
    698
    794
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    322
    343
    media_image2.png
    Greyscale

Annotated Figure 2


    PNG
    media_image3.png
    619
    827
    media_image3.png
    Greyscale

Annotated Figure 3



Regarding claim 2, Matsuzawa shows wherein the first upstream region extends parallel with the second upstream region (see Annotated Figure 1 – the first and second upstream regions extend parallel with each other).  

Regarding claim 5, Matsuzawa (JP2017129615) shows a method of manufacturing a register (10, Fig. 4), the register being provided within a passenger compartment (¶0024, Lines 3-6), wherein an imaginary reference line (see Annotated Figure 2) is defined that extends in a front-back direction of the vehicle (¶0024, Lines 3-6), the manufacturing method comprising: preparing a tubular air duct (11, Fig. 4 Annotated Figure 1) of the bezel and a second bezel side wall (see Annotated Figure 1) opposed to the first bezel side wall (see Annotated Figure 1), arranging the second bezel side wall closer to the reference line than the first bezel side wall (see Annotated Figure 1); extending a first duct side wall (see Annotated Figure 1) of the air duct in the flow direction to be connected to the first bezel side wall (see Annotated Figure 1); extending a second duct side wall (see Annotated Figure 1) of the air duct in the flow direction to be connected to the second bezel side wall (see Annotated Figure 1); preparing a first upstream region of the first duct side wall and a first downstream region of the first duct side wall (see Annotated Figure 1), the first downstream region is located on the downstream side of the first upstream region (see Annotated Figure 1); preparing a second upstream region of the second duct side wall and a second downstream region of the second duct side wall (see Annotated Figure 1), the second downstream region is located on the downstream side of the second upstream region (see Annotated Figure 1); arranging the fins between the first duct side wall and the second duct side wall and on the downstream side relative to the first upstream region and the second upstream region (see Annotated Figure 1) so as to be provided with a predetermined space between each other in the width direction (Fig. 4); and bending the second duct side wall such that a downstream side of the second duct side wall is positioned farther in the width direction from the reference line than an upstream side of the second duct side wall (see Annotated Figure 1), the fins Annotated Figure 2) positioned on the upstream side (Fig. 4) and a downstream end portion (see Annotated Figure 2) positioned on the downstream side (Fig. 4), , Appln. No.: 16/253,452one of the fins that is closest to the second duct side wall is defined as a specific fin (see Annotated Figure 2).
However, Matsuzawa lacks showing the second upstream region extends in straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region, and displacing the fins such that when the downstream end portions are closest to the second duct side wall, the upstream end portion of the specific fin does not extend upward beyond the imaginary extension line.
Inagaki (US 2017/0225545), a register for a vehicle, is in the same field of endeavor as Matsuzawa which is a register for a vehicle.
Inagaki teaches the second upstream region (7a, Fig. 7) extends in (a) straight line from the upstream side to the downstream side (see Annotated Figure 3), an imaginary extension line (see Annotated Figure 3) is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region (see Annotated Figure 3), and displacing the fins (F1-F6, Fig. 7) such that when the downstream end portions (T2, Fig. 7) are closest to the second duct side wall (7a-c, Fig. 7, see Annotated Figure 3), the upstream end portion (T1, Fig. 7) of the specific fin (F6, Fig. 7) does not extend upward beyond the imaginary extension line (see Annotated Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa & Kaneda to incorporate the teachings of Inagaki to provide the second upstream region extends in straight line from the upstream side to the downstream side, an imaginary extension line is defined to extend from the second upstream region toward the downstream side of the second upstream region such that the imaginary extension line extends along the straight line of the second upstream region, and displacing the fins such that when the downstream end portions are closest to the second duct side wall, the upstream end portion of the 
	However, the combination of Matsuzawa & Inagaki lacks showing in which a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle.
Motomura (JP2016156596), an air blowout apparatus, is in the same field of endeavor as Matsuzawa which is an air blowout apparatus.
Motomura teaches in which a plurality of seats (74a/b, Fig. 2) are disposed, the register (43, Fig. 2) facing a specific seat (74b, Fig. 2) selected from the seats and being configured to feed air to the specific seat (Fig. 7), wherein an imaginary reference line (ST2, Fig. 2) is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat (Fig. 2), the register to face the specific seat in a front-back direction of the vehicle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa & Inagaki to incorporate the teachings of Motomura to provide in which a plurality of seats are disposed, the register facing a specific seat selected from the seats and being configured to feed air to the specific seat, wherein an imaginary reference line is defined that extends in a front-back direction of the specific seat through a center in a width direction of the specific seat, the register to face the specific seat in a front-back direction of the vehicle, which would provide a system in which a register is placed in front of a seat so that the occupant can operate the louver to enable the blowing port to bow air out in a desired direction (¶0035, Lines 9-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al (JP2017129615), hereinafter referred to as Matsuzawa (US 2019/0001791 will be used as a suitable translation), in view of Inagaki et al (US 2017/0225545), hereinafter referred to as Inagaki, in further view of in view of Motomura et al (JP2016156596), hereinafter referred to as Motomura (US 2019/0168566 will be used as a suitable translation), in further view of Lee et al (US 2018/0170153), hereinafter referred to as Lee.

Regarding claim 4, the combination of Matsuzawa, Inagaki, & Motomura shows elements of the claimed invention as stated above in claim 1 except wherein the fins have a same shape.  
Lee (US 2018/0170153), a vent device for a vehicle, is in the same field of endeavor as Matsuzawa which is a vent device for a vehicle. 
Lee teaches wherein the fins (130, Fig. 5) have a same shape (Fig. 11A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Matsuzawa, Inagaki, & Motomura to incorporate the teachings of Lee to provide wherein the fins have a same shape, which would provide a vent in which the wind directions of the vertical wings can be smoothly adjusted in the left and right directions and can be easily adjusted (¶0093).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746